       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 MERRIMACK MUT. FIRE INS. CO.         :
     Plaintiff                        :
                                      :         No. 20-cv-00791 (VLB)
       v.                             :
                                      :
 KIM RENCHY HODGE,                    :         May 21, 2021
 SALLY DURSO, AND                     :
 CSAA AFFINITY INS. CO.               :
      Defendants.                     :
                                      :
                                      :

                      MEMORANDUM OF DECISION
             GRANTING PLAINTIFF’S MOTION TO COMPEL, Dkt. 38

      Before the Court is Plaintiff Merrimack Mutual Fire Insurance Company’s

(“Merrimack”) motion to compel Defendant Sally Durso (“Ms. Durso”) to respond

to interrogatories and requests for production propounded on November 13, 2020.

[Dkt. 38]. Ms. Durso opposes discovery to the extent that Merrimack seeks

information beyond discovery produced in the underlying tort action that is the

subject of this insurance coverage dispute. See [Dkt. 44 (Def. Mem. in Opp’n) at 1-

2]. Ms. Durso resists discovery on the grounds that she has no interest in this

litigation and the burden and expense of responding to discovery outweigh its

limited value given the scope of issues here. [Id. at 3-5]. The Court disagrees and

grants Merrimack’s motion to compel, subject to the limitations set forth herein.

                                   Background

      As stated in the Court’s decision denying Defendants CSAA Affinity

Insurance Company (“CSAA”) and Kim Renchy Hodge's (“Ms. Hodge”) motion to

dismiss [Dkt. 34], Ms. Durso sued Ms. Hodge in Connecticut Superior Court


                                          1
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 2 of 16




seeking to recover economic and non-economic damages for injuries sustained

when she fell in Ms. Hodge’s driveway. [Dkt. 1-1, Pl. Ex. 1 (Sally Durso v. Kim

Renchy Hodge, No. NNH-CV20-6104030-S, Conn. Super Ct. May 15, 2020)]

(“Underlying Action”)]. Ms. Durso’s negligence complaint alleges that:


      On November 30, 2019, said premises were in a dangerous, defective, and
      unsafe condition which the defendant knew, or in the exercise of due care,
      should have known, in that the driveway area of the premises was not
      adequately illuminated.

      On November 30, 2019, at approximately 8:45 P.M., the plaintiff, who was an
      invitee upon said premises, was caused to fall as a result of said dangerous,
      defective and unsafe condition, thereby resulting in the injuries and losses
      hereinafter set forth.
[Underlying Action ¶¶ 2-3]


      Merrimack issued a homeowner’s insurance policy to Ms. Hodge for the

relevant policy period. [Dkt. 42-2 (Am. Compl.) ¶ 5]. Ms. Hodge sought coverage

and a defense under the Merrimack policy; Merrimack assigned defense counsel

but reserved its rights to deny coverage. [Am. Compl. ¶¶ 16-17]. The Underlying

Action was also tendered to Ms. Hodge’s automobile liability insurer, CSAA. [Am.

Compl. ¶¶ 18-20]. CSAA is defending Ms. Hodge without a reservation of rights.

[Dkt. 18-1, Ex. B to CSAA and Hodge Mot. to Dismiss (May 5, 2020 coverage ltr)].


      Merrimack commenced this action against Ms. Hodge, Ms. Durso, and CSAA

pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. [Am. Compl.

¶ 8]. The two-count amended complaint seeks a declaration that Merrimack has no

duty to defend or indemnify Ms. Hodge for expenses incurred defending against or




                                        2
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 3 of 16




damages awarded in the Underlying Action. [Am. Compl. ¶¶ 21-29].1 The original

complaint also alleged that CSAA denied coverage to Ms. Hodge and refused to

defend her. [Dkt. 1 (Compl.) ¶ 22]. However, Merrimack amended its complaint to

remove its claim for a declaration that coverage exists under the CSAA policy and

for equitable subrogation against CSAA. See [Dkt. 42 (Pl. Mot. for Leave to File Am.

Compl.), granted at Dkt. 46] (removing counts two and three of the complaint) .

There are no counterclaims or crossclaims. In other words, the sole remaining

issue in this federal action is whether Merrimack is obliged to defend or indemnify

Ms. Hodge for the damages alleged by Ms. Durso in the Underlying Action.


      Specifically, Merrimack argues that coverage is excluded pursuant to the

homeowner’s policy’s “Motor Vehicle Liability Exclusion” because “Hodge’s

alleged liability for Durso’s alleged injuries and damages in the Underlying Action

arises out of the ownership, operation, use, loading, and/or unloading of Hodge’s

vehicle.” [Am. Compl. ¶ 24]. Merrimack alleges that, immediately prior to the

accident, Ms. Durso was driving Ms. Hodge’s personal vehicle and parked the

vehicle in Ms. Hodge’s driveway. [Am. Compl. ¶ 12]. Ms. Durso then exited the

vehicle and walked around the back, at which point, Ms. Hodge activated a

handicap ramp that was part of the vehicle. [Am. Compl. ¶¶ 13-14]. Ms. Durso then

tripped over the ramp as she walked along the passenger side of the vehicle,


1 For clarity purposes, Merrimack amended its complaint to split count one of the
original complaint into two separate counts: the first count seeks a declaration
that Merrimack has no duty to defend Ms. Hodge in the Underlying Action and the
second count seeks a declaration that it has no duty to indemnify her. See [Dkt.
42 (Pl. Mot. for Leave to File Am. Compl.), granted at Dkt. 46]. The original
complaint sought a declaration as to both issues in a single count. [Dkt. 1
(Compl.) ¶ 29].
                                         3
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 4 of 16




resulting in her injuries. [Am. Compl. ¶ 15]. The parties do not dispute the facts

concerning the accident. See [Dkt. 23 (Joint 26(f) Report, Statement on Undisputed

Facts) ¶¶ 7-11].


      Ms. Durso answered the complaint stating that she “. . . is an incidental

defendant in this action and has no interest in the outcome, except to point out that

her allegations of negligence, in her state court action, involve the maintenance of

the property owned and controlled by the defendant Hodge, as opposed to the

operation and/or maintenance of the motor vehicle involved.” [Dkt. 15]. Ms. Durso’s

responsive pleading does not comply with Fed. R. Civ. P. 8(b); it does not (A) state

in short and plain terms its defenses to each claim asserted against it; and (B)

admit or deny the allegations asserted against it by an opposing party, nor is it a

general denial.


      Ms. Durso objected to Merrimack’s interrogatories, arguing again that she

has no interest in the declaratory judgement action and “can provide no

information that is potentially relevant to the declaratory judgment action, which

will be based solely upon the claims made in the complaint filed by Ms. Durso in

the state action. As a result, there is no reason for Ms. Durso to be a party to this

action.” [Dkt. 39-2, Pl. Ex. A (Durso Resp. to Pl. Interrogs. and Req. for Produc.) at

3]. Ms. Durso agreed to provide Merrimack with her medical records and bills in

connection with her injuries. [Id. at 4]. Ms. Durso also responded that she would

not be calling any witnesses and that there are no communications between her

and Ms. Hodge concerning the accident. [Id. at 5-6]. Finally, she agreed to provide



                                          4
         Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 5 of 16




responses to interrogatories and production requests from the Underlying Action.

[Id. at 6].


        The parties met and conferred pursuant to Local Rule 37(a) and Fed. R. Civ.

P. 37(a)(1) but were unable to resolve the discovery dispute. [Dkt. 39-1 (Aff. of Atty.

Kelly E. Petter)]. Merrimack’s motion to compel followed.


                                     Discussion


    1. Legal Standard


        Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B), a party seeking

discovery may move for an order to compel if an opposing party fails to answer

interrogatories propounded under Rule 33, or fails to produce or permit inspection

of documents requested under Rule 34.


        “Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties'

resources, the importance of the discovery in resolving the issues, and whether

the burden or expense of the proposed discovery outweighs its likely benefit.” Fed.

R. Civ. P. 26(b)(1). However, the Court “must limit the frequency or extent of

discovery ... if it determines that ... the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more

convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).



                                          5
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 6 of 16




      The burden of establishing relevance lies with the party seeking discovery.

Citizens Union of City of N.Y. v. Attorney General of N.Y., 269 F. Supp. 3d 124, 139

(S.D.N.Y. Sept. 1, 2017); Bagley v. Yale Univ., No. 3:13-CV-01890 (CSH), 2015 WL

8750901, at *7 (D. Conn. Dec. 14, 2015). Relevance is “construed broadly to

encompass any matter that bears on, or that reasonably could lead to other matter

that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,

Inc. v. Sanders, 437 U.S. 340, 351 (1978); see Fed. R. Civ. P. 26(b)(1) (requiring only

that discovery be “reasonably calculated to lead to the discovery of admissible

evidence”) (emphasis added). The information need not be admissible to be

discoverable. Fed. R. Civ. P. 26(b)(1). “Once relevance has been shown, it is up to

the responding party to justify curtailing discovery.” Fireman's Fund Insurance Co.

v. Great American Insurance Co. of New York, 284 F.R.D. 132, 135 (S.D.N.Y.2012)

(internal quotation marks omitted).


   2. Parties’ arguments


      Merrimack argues that the subject interrogatories and requests for

production seek discoverable information because they seek information related

to Ms. Durso’s injuries and “impact the determination of whether said injuries are

covered by the insurance policy.” [Pl. Mem. in Supp. at 4]. Merrimack argues that

Ms. Durso puts forth “no legitimate argument or authority to demonstrate that the

information requested in the plaintiff’s discovery is irrelevant to the subject action”

when responding to the discovery requests. [Id. at 5]. It further argues that Ms.

Durso fails to show that the discovery is disproportionate to the costs because “it

improperly focuses on the cost to defense counsel, in that he is not getting paid

                                          6
         Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 7 of 16




for his involvement in this action, and disregards the relevance of the discovery to

this action” and fails to show how the discovery requests are unduly burdensome.

[Id. at 6-7].


       In opposition, Ms. Durso maintains that she does not have an interest in the

outcome of this action. [Def. Mem. in Opp’n at 3]. She argues that “[t]he

determination of coverage in this case can only be based upon the language of the

respective policies and the allegations in the underlying state action’s Complaint,

all of which are available to the plaintiff, without the need for discovery on the

defendant Durso.” [Id.]. She further argues that Merrimack has access to the

written discovery from the Underlying Action and Merrimack’s counsel was present

at Ms. Durso’s deposition. [Id.]. Finally, she argues that the parties’ resources and

relative access to information is skewed in favor of Merrimack and the federal

interest in the litigation is minimal. [Id. at 3-5].


       In reply, Merrimack argues the case is not merely a dispute between

insurance carriers as Merrimack also seeks a declaration as to Ms. Hodge and Ms.

Durso. [Dkt. 45 (Pl. Repl. Br.)]. Additionally, Merrimack seeks a declaration as to its

defense and indemnity obligations. [Id.]. Consequently, the facts at issue in the

coverage dispute extend beyond the allegations in the Underlying Action. [Id.].


       The      Court   agrees    with   Merrimack     that   Ms.   Durso’s   argument

mischaracterizes the scope of the action and the interrelated issue of relevance for

discovery purposes. On the other hand, there is credence to Ms. Durso’s argument




                                              7
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 8 of 16




that some of Merrimack’s discovery requests are duplicative of materials already

produced from the Underlying Action. The Court will address each issue in turn.


   3. Relevance under Fed. R. Civ. P. 26(b)(1)


      Ms. Durso’s argument mischaracterizes her position as a disinterested

litigant in a dispute between two insurance carriers as to which carrier covers her

tort claim against Ms. Hodge. This is an inaccurate description of the current claims

and the legal relationship between the parties.


      Merrimack seeks a declaration that it does not have a duty to defend Ms.

Hodge in the underlying action or to indemnify her for damages. Merrimack is no

longer pursuing its claims that coverage exists under the CSAA policy and its

related claim for equitable subrogation. The issue is now strictly confined to

whether a defense or indemnity obligation exists under the Merrimack Policy.

Whether coverage exists under the CSAA policy is no longer relevant. Regardless,

Ms. Durso is an interested party in the dispute over Merrimack’s coverage

obligations.


      Under Connecticut law, a judgment creditor may bring an action against an

insurer whose insured has had a judgment entered against them for property

damage, bodily injury or death that is covered by an insurance policy, if the insurer

does not satisfy the judgment within thirty days of the judgment being rendered.

Conn. Gen. Stat. § 38a-321. Resolution of this declaratory judgment action will

affect Ms. Durso’s rights, as a judgment creditor should she prevail in the state

action, to seek satisfaction of any judgment from Merrimack.


                                         8
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 9 of 16




       In DaCruz v. State Farm Fire & Cas. Co., 268 Conn. 675, 685-93 (2004), the

Connecticut Supreme Court held that a judgment creditor is collaterally estopped

from asserting a direct action against an insurer under Conn. Gen. Stat. § 38a-321

when the insurer obtains a declaration that it has no duty to defend the insured

(and correlatively no duty to indemnify) and the judgement creditor was joined in

the declaratory judgment action. DaCruz makes Ms. Durso’s interest in this

litigation clear. If Merrimack prevails in this action, it will extinguish any right she

may have to collect any subsequently obtained judgment from the policy.


       Second, and more importantly, an insurer’s duty to defend and the duty to

indemnify are recognized as two distinct obligations under Connecticut law. “It is

well established that a liability insurer has a duty to defend its insured in a pending

lawsuit if the pleadings allege a covered occurrence, even though facts outside the

four corners of those pleadings indicate that the claim may be meritless or not

covered....” Hartford Cas. Ins. Co. v. Litchfield Mut. Fire Ins. Co., 274 Conn. 457, 464

(2005) (quoting QSP, Inc. v. Aetna Cas. & Sur. Co., 256 Conn. 343, 352 (2001)). Thus,

the often-critical issue for determining whether a liability insurer is obliged to

defend its insured is whether the allegations in the underlying complaint might be

covered under the policy. See id. at 465 (“With this language in mind, we must

determine whether the complaint in the [underlying] action alleged an injury that

might be covered under the [business liability insurance] policy.”)(italics in

original).


       “In contrast to the duty to defend, the duty to indemnify is narrower: while

the duty to defend depends only on the allegations made against the insured, the

                                           9
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 10 of 16




duty to indemnify depends upon the facts established at trial and the theory under

which judgment is actually entered in the case.” DaCruz, 268 Conn. at 688 (Conn.

2004) (citations and internal quotation marks omitted). “Thus, the duty to defend is

triggered whenever a complaint alleges facts that potentially could fall within the

scope of coverage, whereas the duty to indemnify arises only if the evidence

adduced at trial establishes that the conduct actually was covered by the policy.”

Id. (emphasis in original) (citations and internal quotation marks omitted). If there

is no defense obligation it necessarily follows that there is no indemnity obligation.

Id.

      If the duty to defend is generally determined by analysis of the four corners

of the complaint and the insurance policy, is the determination of an insurer’s

indemnification obligations strictly confined to the record in the underlying case?

The short answer is no. In Nationwide Mut. Ins. Co. v. Pasiak, 327 Conn. 225, 263-

70 (2017), the Connecticut Supreme Court held that the insurer could litigate

whether a “business pursuits” exclusion applied without being confined to the

record in the underlying case, which resulted in a general verdict against the

insured. The court held that the general verdict against the insured could not be

given preclusive effect where the insurer was not a party to the underlying action

and its reservation of rights destroyed privity with its insured. Id. at 264-65. The

court recognized that there are some efficiency arguments in favor of adjudicating

the coverage dispute in the underlying action, but it found three reasons why

coverage could not be properly adjudicated in that manner. Id. at 266.




                                         10
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 11 of 16




      “First, defense counsel provided by the insurer would violate his or her duty

to the insured by proffering evidence intended to prove a lack of coverage.” Id.

Thus, counsel could not request special interrogatories or verdicts without

breaching their exclusive duty to their client- the insured. Id. “Second, facts

pertaining to insurance coverage may have no relevance to the issues of liability

and damages that the trier of fact must decide in the underlying action.” Id. at 267.

Third, relatedly, insurance coverage is inadmissible to prove liability. Id. (citing

Conn. Code Evid. § 4–10).

      Since the insurer was not collaterally estopped by the general verdict

because of their conflicted position and the coverage issue could not have been

litigated in the underlying action, the court had to determine the scope of the

evidence to be considered. It held “when the issue was not litigated or insufficient

factual findings were made to make a determination on the coverage issue, there

is a consensus that additional evidence properly may be introduced.” Id. at 269.

Accordingly, because there was no privity and the coverage issue existed

independent of the allegations to be proved in the underlying trial, the insurer was

entitled to a de novo trial on the coverage issue. Id. at 269-70.

      To illustrate the relevance of information beyond the scope of the underlying

action, the Court will assume (without deciding) that the broad causation

allegations in the complaint in the Underlying Action allege an injury that might be

covered under the Merrimack policy. It does not necessarily follow that the

resolution of the Underlying Action will determine the facts essential to

adjudicating whether the “motor vehicle liability” exclusion applies or whether any



                                          11
          Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 12 of 16




of the carve-backs to the exclusion invokes coverage where it would otherwise be

excluded. See [Am. Compl. ¶ 22] (providing text of the exclusion). For example,

whether Ms. Hodge exercised reasonable care in maintaining her premises has

nothing to do with whether the vehicle was “registered for use on public roads” or

whether Ms. Hodge’s alleged liability for the injuries “arises out of the ownership,

operation, use, loading, and/or unloading of Ms. Hodge’s vehicle.” [Am. Compl. ¶¶

23-24].

      Accordingly, the Court concludes that the information sought by Merrimack

concerning the cause of Ms. Durso’s injuries is relevant under Fed. R. Civ. P.

26(b)(1), even if it extends beyond that which has been produced in the Underlying

Action.

   4. Burden and proportionality of discovery


      Federal Rule of Civil Procedure 26(b)(1) contemplates that evidence may be

relevant    but   not   discoverable   because   the   information   sought   is   not

“…proportional to the needs of the case, considering the importance of the issues

at stake in the action, the amount in controversy, the parties' relative access to

relevant information, the parties' resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.”


      “Proportionality focuses on the marginal utility of the discovery sought.”

Vaigasi v. Solow Mgmt. Corp., No. 11CIV5088RMBHBP, 2016 WL 616386, at *14

(S.D.N.Y. Feb. 16, 2016)(citations omitted). Here, Merrimack established that the

information it sought concerning the cause of Ms. Durso’s injuries is relevant for

                                           12
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 13 of 16




adjudicating whether it is obliged to indemnify Ms. Hodge in the Underlying Action.

This information is not relevant for adjudication of its duty to defend. Moreover, the

parties’ statement of undisputed facts in the joint 26(f) report demonstrates that

there is agreement concerning the cause in fact of Ms. Durso’s injuries: upon

exiting Ms. Hodge’s vehicle, she tripped over the handicap ramp extending from

the vehicle and fell onto Ms. Hodge’s driveway. [26(f) report at 4]. There is no need

to engage in discovery over any undisputed issue. Through this lens, the utility of

the additional information sought from Ms. Durso is marginal.


      Additionally, the information sought is likely duplicative of the discovery in

the Underlying Action or that which is already in Merrimack’s possession. Pursuant

to Fed. R. Civ. P. 26(b)(2)(C)(i), the court must limit the frequency or extent of

discovery otherwise allowed by these rules or by local rule if it determines that:


      (i)    the discovery sought is unreasonably cumulative or duplicative, or
             can be obtained from some other source that is more convenient, less
             burdensome, or less expensive; . . .

      For example, Merrimack’s Interrogatory No. 12 asks Ms. Durso to: “Please

describe your injuries in the November 30, 2019 incident and the treatment you

have received for such injuries.” She responded with “ANSWER: See complaint

filed in New Haven Superior Court and medical information provided on the

attached CD.” Given Ms. Durso’s interest in maximizing her recovery in the

Underlying Action, one would assume that her responses would be complete.


      Considering that Ms. Durso is pursuing a premise liability theory in the

Underlying Action, Merrimack’s interrogatories concerning her prior use of Ms.

Hodge’s automobile are relevant here. They are also relevant in the Underlying
                                         13
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 14 of 16




Action because an invitee has a duty to take reasonable precautions to assure her

own safety, placing her familiarity with the circumstances presented at issue. See

Interog. No. 8 (“Please state whether you had driven the vehicle involved in the

incident prior to November 30, 2019 and if so, state each date that you had operated

the vehicle.”). However, the Federal Rules of Civil Procedure do not limit the scope

of Merrimack’s discovery to that produced in another action or requested by

another party.


       Ms. Durso failed to respond or object to most of the interrogatories and

requests for production, citing only to her blanket relevance objection, which the

Court has overruled. She has not made a proffered to demonstrate, as required,

that the discovery sought by Merrimack is unduly burdensome, so no resource

asymmetry between Merrimack and Ms. Durso exists. Attorney Jacobs entered an

unlimited appearance for Ms. Durso in this action. [Dkt. 13]. The scope of his

representation of Ms. Durso therefore has no bearing on the scope of discovery or

the relative burdens. Finally, the underlying issues are discrete and concern a

common negligence action arising from a single accident resulting in bodily

injuries.


       Taking all the proportionality factors into consideration and considering the

relative utility of the information, based on the record presented the Court grants

Merrimack’s motion to compel. However, now that Merrimack has received the

discovery responses from the Underlying Action, it is in a better position to

determine whether additional discovery is necessary to adjudicate the coverage

issue, considering the scope of discovery outlined here.

                                         14
       Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 15 of 16




                                     Conclusion


      For the above stated reasons, Merrimack’s motion is granted. The Court

recently granted Plaintiff’s motion to extend discovery by 90 days and entered an

amended scheduling order. [Dkt. 47 (Order granting ext.)]; [Dkt. 48 (Am. Scheduling

Order)]. Considering this ruling and the recent extension of discovery, the Court

enters the following case management orders:


      IT IS ORDERED that Merrimack review the discovery materials from the

Underlying Action.


      WITHIN 21 days of this ruling, Merrimack shall serve a second set of

interrogatories and requests for production on Ms. Durso.


      IT IS ORDERED that Ms. Durso respond to Merrimack’s second set of

interrogatories and requests for production within 30 days of service as required

by Fed. R. Civ. P. 33(b)(2) and Fed. R. Civ. P. 34(b)(2)(A), respectively. Each

interrogatory or request for production must be answered fully and separately and

any objection must be stated with specificity as required by the Federal Rules of

Civil Procedure. Counsel is forewarned that Fed. R. Civ. P. 37 provides that the

Court may impose sanctions for failing to respond to discovery.


      IT IS ORDERED that Ms. Durso amend her answer to comply with Fed. R. Civ.

P. 8(b) within 14 days, otherwise the Court will enter a default against her.


      The Court is disinclined to grant any modification of these deadlines.




                                         15
        Case 3:20-cv-00791-VLB Document 50 Filed 05/21/21 Page 16 of 16




       Finally, it bears observation that while Ms. Durso has a legal interest in the

outcome of this litigation, she has repeatedly argued that she is disinterested in

the outcome. As a properly joined defendant, she will be required to participate in

each stage of the litigation, including discovery, dispositive motion practice, and,

if necessary, trial.2


       Settlements are often reached where a party determines that the perceived

costs and risks of litigation outweigh its potential benefits. This is not to suggest

any prediction about the outcome of this case or the Court’s view on whether

settlement is advisable. Indeed, the parties’ 26(f) report indicated that settlement

was unlikely at that time. Since the 26(f) report was filed, the Court ruled on CSAA

and Ms. Hodge’s motion to dismiss, the parties have exchanged some discovery,

and Merrimack narrowed the scope of the action. The Court would refer the case

to a magistrate judge for a settlement conference if the parties file a joint motion

requesting a referral and indicate that settlement is likely. The Court is indifferent

to the manner of disposition, except that the Court will not modify the scheduling

order to accommodate a belated request for a settlement conference.


                                               IT IS SO ORDERED

                                              _____/s/_________________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: May 21, 2021



2Of course, non-parties can be compelled to produce documents and testify at a
deposition or trial pursuant to a subpoena. Fed. R. Civ. P. 45.
                                         16
